Citation Nr: 0915691	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  06-13 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left knee 
disability and, if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to 
February 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The July 2005 rating decision also denied reopening of a 
claim of entitlement to service connection for right knee 
disability.  The Veteran initiated an appeal with respect to 
that issue, and a statement of the case on both the right 
knee claim and left knee claim was issued in September 2005.  
In the April 2006 substantive appeal, however, the Veteran 
checked the box denoting that his appeal to the Board was 
limited and addressed only his left knee claim in explaining 
why he believed his case had been incorrectly decided.  The 
Board, therefore, will limit its consideration to the left 
knee claim.


FINDINGS OF FACT

1.  In an unappealed February 2003 rating decision, the 
originating agency denied reopening of a previously denied 
claim for service connection for left knee disability.

2.  The evidence received since the February 2003 rating 
decision includes evidence that relates to an unestablished 
fact necessary to substantiate the claim, is not duplicative 
or cumulative of the evidence previously of record, and is 
sufficient to raise a reasonable possibility of 
substantiating the claim.

3.  Tendinitis of the left knee had its onset in service.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for service connection for left knee disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  Tendinitis of the left knee was incurred in active 
service. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the Board has determined that new and 
material evidence has been submitted to reopen the Veteran's 
claim and that service connection for left knee tendinitis is 
warranted.  Therefore, no discussion regarding notice 
provided to the Veteran and no further development of the 
record is required with respect to the matter decided herein.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.


Analysis

Initially, the Board notes that the RO reopened the claim for 
service connection for left knee disability and adjudicated 
the claim on the merits in July 2005.  However, the Board 
must determine this issue on its own because the reopening of 
a claim is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

Service connection for left knee disability was first denied 
in an unappealed rating decision of July 1994.  In a February 
2003 rating decision, the originating agency declined to 
reopen the claim after determining that no additional 
evidence had been received since the July 1994 decision.  The 
Veteran was notified of this determination by letter mailed 
in May 2003, and the decision became final.

The pertinent evidence of record in February 2003 included 
the Veteran's service treatment records, which reflected that 
he had been treated for left knee pain on several occasions 
in 1988 and that he had been diagnosed with patellar 
tendinitis of the left knee in January 1989.  The pertinent 
evidence then of record also included August 1993 VA 
examination reports, which noted that an X-ray study had 
revealed no abnormalities of the bony structures or soft 
tissues of the left knee and reflected no diagnosis of any 
left knee disability.

The pertinent evidence received since the February 2003 
rating decision includes a May 2005 VA examination report, 
which notes that physical examination revealed minimal 
tenderness to palpation around the left patella.  The 
evidence also includes several VA treatment records dated in 
2005, which show that the Veteran participated in physical 
therapy and reflect a diagnostic impression of left knee 
patellar tendinitis.  Finally, the evidence includes the 
Veteran's substantive appeal and his statement that he has 
experienced chronic left knee pain since service.

The medical evidence received since the February 2003 rating 
decision is new because it shows that the Veteran currently 
has left knee disability, a fact which was not established by 
the evidence previously of record.  Moreover, the Board finds 
that the new evidence is sufficient to establish a reasonable 
possibility of substantiating the claim.  In this regard, the 
Board notes that the Veteran was diagnosed with left knee 
patellar tendinitis both in service and after service.  In 
addition, the credibility of the Veteran's statement that he 
has experienced chronic left knee pain since service must be 
presumed for the purpose of this analysis since he is 
competent to report such observable symptomatology.  See 
Justus, 3 Vet. App. at 513; see also Layno v. Brown, 6 Vet. 
App. 465, 469 (1994). Accordingly, new and material evidence 
has been presented to reopen this claim.
In essence, the evidence linking any current left knee 
disability to service is limited to the Veteran's own 
statements regarding the onset of his left knee disability.  
Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay- observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence). 
Again, the Veteran was diagnosed with left knee patellar 
tendinitis both in service and after service.  In addition, 
the credibility of the Veteran's statements that he has 
experienced chronic left knee pain since service is not 
otherwise contradicted by the record. Therefore, resolving 
the benefit of the doubt is his favor, service connection for 
tendinitis of the left knee is warranted. 


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for left knee 
disability is granted.

Service connection for tendinitis of the left knee is 
granted.



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


